DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/21 has been entered.  Claim 1 has been amended.  Currently, claims 1, 4, 7, 9-10, 12-13, 52, 55, 61-63, 102-103 and 105-113 are pending and under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 4, 7, 9-10, 12-13, 52, 55, 61-63, 102-103 and 105-113 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without microscopically observing the stained cells, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   The only examples provided in the specification which provide a method as claimed require microscopic examination (e.g. para’s 0082, 0152, 0256, 0270, 0276, 0287, 0303 of the current specification).  Page 3, paragraphs 0006-0007 teaches that conventional methods have limited sensitivity which may not provide sufficient assurance of the absence of stem cells and that methods such as flow cytometry involves steps that result in loss of cells and that this cell loss causes concern whether subpopulation of cells that reach the flow cytometer are truly representative of the initial population of cells.  There is no general teaching about the suitability of other detection methods in the claimed method.  Therefore, it appears that the step of observing the cells microscopically is essential to practice the invention.

 Claim Rejections - 35 USC § 103
           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

s 1, 4, 10, 12-13, 55, 61-63, 102-103, and 105-113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record), and Yun et al. (US20090123439), as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015 (IDS entered).
With respect to claims 1, 107, 108, 111, and 113, Klimanskaya, throughout the reference and especially at abstract, 6-7, and claims 1 and 6, teaches a method of producing differentiated cells (RPE) from embryonic stem cells and then detecting to confirm the absence of contaminating pluripotent stem cells (Embryonic stem cells) in a preparation of differentiated cells generated by differentiation of said pluripotent stem cells.  Klimanskaya at id. teaches culturing embryonic stem cells to produce differentiated cells and therefore teaches providing a preparation of differentiated cells under conditions permissive for growth of said pluripotent stem cells and detecting for the absence of pluripotent cells using differentiated cell markers or stem cell markers at the protein level.    Page 18 of the specification discloses that cells were differentiated into PPE-like cells and that these cells were further cultured (thus teaching the culturing of differentiated cells). Additionally, Klimanskaya at Example 5 (page 22) teaches differentiating cells on feeder cells and then continuing to culture while checking for various biomarkers, thereby indicating differentiated cells are cultured using stem cell media.  Klimanskaya at 31 (lines 20-30) teaches culturing RPE cells (differentiated cells).  Klimanskaya at 32 (1-10) teaches Matrigel can be used to culture these cells, which Applicant admits is used for stem cells in the specification.  Following that Klimanskaya at 32-33 (last paragraph –first paragraph) then teaches performing an 
Klimanskaya does not teach using a first and second different stains.
However, Chung, throughout the reference and especially at Fig. 3, [0020], [0026], [0102], [0160]-[0161], [0192]-[0197], teaches a method of detecting the presence of embryonic stem cells in a cultured cell population (cell population containing differentiated human embryonic cells) using immunohistochemistry by detecting stem cell markers such as Oct-4 and alkaline phosphatase using two different dyes (Vector Red for alkaline phosphatase and fluorescently label Oct 4), where the first stain detects the first marker and the second stain detects the second marker and the first and second stain are visually distinguishable.  Chung at [0196] teaches that the first marker comprises alkaline phosphatase expressed by said target cell. Chung at [0096], 
Moreover, Yun, throughout the reference and especially at abstract, [0031], claims 51 and 53, teaches detecting multiple biomarkers in the same preparation of cells (multiplex ELISA).
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have detected Oct-4 and alkaline phosphatase with two different stains which are visually distinguishable, as taught by Chung, in the same population of cells, as taught by Yun,  in the method of Klimanskaya.
One of ordinary skill in the art would have been motivated to have detected Oct-4 and alkaline phosphatase with two different stains which are visually distinguishable, as taught by Chung, in the same population of cells, as taught by Yun,  in the method of Klimanskaya, because Klimanskaya teaches detecting stem cell markers or differentiated cell markers at a protein level and teaches using an immunoassay, thereby rendering obvious detecting two embryonic stem cells markers such as Oct-4 and alkaline phosphatase  by immunoassay to confirm presence or absence, where the presence of either or both stem cell marker is indicative of the contaminating pluripotent stem cells  and Chung teaches detecting stem cells in culture by detecting Oct-4 and alkaline phosphatase using different labels. One of ordinary skill in the art would be motivated to use two visually distinct stains in order to differentiate them and because it is routine to do so. One would be motivated to use a multiplex assay on the same 
One of ordinary skill in the art would have a reasonable expectation of success, because detecting markers using different stains is routine in the art.
With respect to claim 4, Klimanskaya at claim 1 and Chung at [0192] teaches the cell population is derived from one or more pluripotent cells (embryonic stem cells).
With respect to claim 10, Chung at [0196] teaches vector red, which is an alkaline phosphatase substrate.
With respect to claim 12, Chung at [0252] and [0254] teaches that the second stain comprises a primary antibody that specifically binds to said second marker, wherein the primary antibody is indirectly coupled to a fluorescent label. 
With respect to claim 13, 102-103, and 108, Chung at [0196] teaches the target cell is an embryonic stem cell, teaches that the first marker is alkaline phosphatase and said second marker is Oct-4.
With respect to claim 55, Klimanskaya at abstract and claim 1 and Chung at [0196] teaches that the target cell is an embryonic cell.
With respect to claim 61, Klimanskaya at abstract and claim 1 and Chung at [0194] teaches that the cell population comprises RPE cells differentiated from pluripotent cells.
With respect to claim 62, Klimanskaya at abstract and Chung at [0194]  teaches that the RPE cells are human.
With respect to claim 63, Klimanskaya at claim 1 and Example 1-2 and  Chung at [0193] and [0194] teaches that the RPE cells were made by providing pluripotent stem 
With respect to claim 105, Klimanskaya at Example 5 and Chung [0187] teaches that embryonic stem cells are cultured on feeder cells. 
With respect to claim 106, Chung at [0143] and [0186] teaches using MEF as feeder cells.
With respect to claim 107, Klimanskaya at abstract, 6-7, and claim 1 teaches that the pluripotent stem cells are human embryonic stem cells and the preparation of differentiated cells comprise human RPE cells differentiated in vitro form said pluripotent stem cells.
	With respect to claims 109-110, as explained above, Klimanskaya and Chung teaches all instant steps of claims 1, 107, and 108, and therefore it is expected that the method of Klimanskaya and Chung are therefore able to have the detection limit of the claimed method.   The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, in the first place between the method of Klimanskaya  et al and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).
.

           Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record) and Yun et al. (US20090123439), as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015, as applied to claim 1, and further in view of Bausback (U.S. 6,335,205).
With respect to claim 7, as explained above, Chung at Fig. 3, [0020], [0026], [0102], [0160]-[0161], [0192]-[0197], teaches a method of detecting the presence of embryonic stem cells in a cultured cell population (cell population containing differentiated human embryonic cells) using immunohistochemistry by detecting stem cell markers such as Oct-4 and alkaline phosphatase using two different dyes (Vector Red for alkaline phosphatase and fluorescently label Oct 4), where Vector red is the first stain and the second stain is fluorescent.  Applicant admits at 5-6 that the first stain is observable under visible light and ultraviolet light and admits that the first stain can be vector red.  Thus, since Chung teaches using vector red as a first stain, Chung naturally teaches a stain that is observable under visible light. 
Klimanskaya, Yun, and Chung do not teach that the second stain is observable under ultraviolet light.
However, Bausback, throughout the reference and especially at abstract, 1:40-50, 4:1-20, and claim 23, teaches detecting a fluorescent dye with UV light while 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a fluorescent label excitable by UV light, as taught by Bausback, in the method of Klimanskaya, as modified by Chung and Yun.
One of ordinary skill in the art would have been motivated to have used a fluorescent label excitable by UV light, as taught by Bausback, in the method of Klimanskaya, as modified by Chung and Yun, because Bausback teaches using UV excitation to detect a fluorescent label simultaneously with a visible light label in order to eliminate interference.
One of ordinary skill in the art would have a reasonable expectation of success, because Bausback teaches detecting fluorescence with a UV light.

         Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record) and Yun et al. (US20090123439),, as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015, as applied to claim 1, and further in view of McCafferty et al. (US 6,172,197).
With respect to claim 9, as explained above, Klimanskaya , Yun, and Chung teach alkaline phosphatase as a first marker, but do not teach an antibody to detect it.
However, McCafferty, throughout the reference and especially at 28:5=15 teaches measuring alkaline phosphatase with alkaline phosphatase antiserum.
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used alkaline phosphatase antibodies to detect alkaline phosphatase, as taught by McCafferty, in the method of Klimanskaya, as modified by Chung and Yun.
One of ordinary skill in the art would have been motivated to have used alkaline phosphatase antibodies to detect alkaline phosphatase, as taught by McCafferty, in the method of Klimanskaya, as modified by Chung and Yun. Because the combination of Klimanskaya, Yun, and Chung teaches detecting alkaline phosphatase and using antibodies are a common method of detecting proteins.
One of ordinary skill in the art would have a reasonable expectation of success, because detecting markers using antibodies is routine in the art.

                     Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record) and Yun et al. (US20090123439),  as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015, as applied to claim 1, and further in view of Xu (U.S. 2005/0164382).
With respect to claim 52, Klimanskaya, Yun, and Chung do not the quantity of differentiated cells.
However, Xu, throughout the reference and especially at Examples 2-4, teaches producing differentiated cells from embryonic stem cells and teaches that at least 10^5 differentiated cells were produced.  
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used at least 10^5 differentiated cells, as taught by Xu, in the method of Klimanskaya, as modified by Chung and Yun.
One of ordinary skill in the art would have been motivated to have used at least 10^5 differentiated cells, as taught by Xu, in the method of Klimanskaya, as modified by Chung and Yun, because Klimanskaya and Chung teaches growing the differentiated cells from embryonic stem cells and Xu teaches a similar method where at least 105 cells are produced.  Moreover, since Klimanskaya and Chung teach growing differentiated cells, it would be routine to optimize the number of cells.  
One of ordinary skill in the art would have a reasonable expectation of success, because cells are routinely grown to the claimed concentrations.

Response to Arguments
Applicant's arguments filed 08/16/21 have been fully considered but they are not persuasive.  
            103 rejections:
            Applicant argues that the combined teachings of Kilmanskaya, Chung and Yun do not teach culturing a preparation of differentiated cells in stem cell media.  Applicant argues that the media in claims 4-6 of Kilmanskaya is for differentiation of hES cells into RPE-like cells and as such the media in claims 4-6 of Klimanskaya is a differentiation media and not a stem cell media.  
             This argument is not found persuasive because (1) as stated supra Page 18 of the specification discloses that cells were differentiated into PPE-like cells and that In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972). (2) the instantly recited claims broadly allows for any media which supports the stem cells and does not exclude media which is selective, differentiated or enhanced but so long as it allows for the culturing of the cells and as stated supra and in the previous office action Kilmanskay at 32 (1-10) teaches Matrigel can be used to culture these cells, which Applicant admits is used for stem cells in the specification and Page 18 of the specification discloses that cells were differentiated into PPE-like cells and that these cells were further cultured (thus teaching the culturing of differentiated cells). Additionally, Klimanskaya at Example 5 (page 22) teaches differentiating cells on feeder cells and then continuing to culture while checking for various biomarkers, thereby indicating differentiated cells are cultured using stem cell media.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641